IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SANDRA LEE HALL                      NOT FINAL UNTIL TIME EXPIRES TO
VERCROUSE,                           FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D13-4948
v.

GARY ALAN VERCROUSE,

      Appellee.

_____________________________/

Opinion filed August 6, 2014.

An appeal from the Circuit Court for Santa Rosa County.
John L. Miller, Judge.

Sandra Lee Hall Vercrouse, pro se, Appellant.

Gary Vercrouse, pro se, Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF, and WETHERELL, JJ., CONCUR.